706 S.E.2d 482 (2011)
ARMSTRONG
v.
EMBRACING CHANGE SERVICES, et al.
No. 529P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Grady L. Balentine, Jr., Special Deputy Attorney General, for State of N.C.
Arthur O. Armstrong, Elm City, for Armstrong, Arthur O.
The following order has been entered on the motion filed on the 17th of December 2010 by Plaintiff for Leave to File Petition for Writ of Certiorari:

*483 "Motion Denied by order of the Court in conference, this the 10th of March 2011."